Case 0:18-cv-61185-UU Document 31 Entered on FLSD Docket 11/01/2018 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  OJ COMMERCE, LLC,                                    )
                                                       )
                   Plaintiff,                          )       Case No.: 0:18-cv-61185-UU
  vs.                                                  )
                                                       )
  ASHLEY FURNITURE INDUSTRIES, INC.                    )
                                                       )
                   Defendants.                         )
                                                       )

                  UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE REPLY
                  IN SUPPORT OF PLAINTIFF’S MOTION FOR RECONSIDERATION

         Plaintiff, in accordance with Fed. R. Civ. 6(b), moves for a 6-day extension of time to file its Reply

 in support of its motion for reconsideration (DE 29). Defendant does not oppose the relief requested herein.

         1.      On June 18, 2018, Plaintiff filed its Amended Complaint. On July 2, 2018, Defendant

 moved to dismiss. On September 18, 2018 this Court granted Defendant’s motion to dismiss with

 prejudice.

         2.      On October 17, 2018, Plaintiff timely moved for reconsideration. Defendant responded on

 October 30, 2018. Plaintiff’s reply is currently due on November 6, 2018.

         3.       Federal Rule of Civil Procedure 6(b) provides that the Court may provide an extension of

 time for good cause. To that end, Plaintiff’s counsel is set for an arbitration trial on November 6, 2018,

 i.e., the same day Plaintiff is required to file its reply.

         4.      Counsel has diligently tried to meet this Court’s deadline despite this scheduling conflict,

 but preparing for trial has made this impossible. Thus, it appears the only way for Plaintiff to meet this

 deadline now would be to involve additional counsel unfamiliar with the facts and legal issues in this

 matter, which would prejudice Plaintiff.
Case 0:18-cv-61185-UU Document 31 Entered on FLSD Docket 11/01/2018 Page 2 of 3




        5.      For the forgoing reasons, Plaintiff requests a limited 6-day extension of time to file its

 opposition, up to and including November 12, 2018.

        6.      In accordance with S.D. Fla. L.R. 7.1(a)(3), Velvel Freedman conferred with counsel for

 Defendant, Mitchell Widom, Esq., who does not oppose the relief requested herein. Further Defendant

 will not be prejudiced by the relief requested, which is not being sought for the purpose of delay.

        7.      In accordance with S.D. Fla. L.R. 7.1(a)(2), Plaintiff has filed a proposed order as

 Exhibit 1 and will email the proposed order to the Court as prescribed by CM/ECF Administrative

 Procedure §3I(6).

        WHEREFORE, Plaintiff respectfully requests this Court grant a 6-day extension of time, up to

 and including November 12, 2018, for Plaintiff to file a reply in support of its Motion for

 Reconsideration.

                             S.D. FLA. L.R. 7.1 CERTIFICATION

        Pursuant to S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiff conferred with counsel for

 Defendant and Defendant does not oppose the relief requested.


  Dated November 1, 2018                              Respectfully submitted,

                                                      By: s/ Velvel (Devin) Freedman
                                                         Velvel (Devin) Freedman, Esq.
                                                         Florida Bar No. 99762
                                                         BOIES SCHILLER FLEXNER LLP
                                                         100 S.E. 2nd Street, Suite 2800
                                                         Miami, FL 33131
                                                         Tel: 305-539-8400
                                                         Fax: 305-539-1307
                                                         E-Mail: vfreedman@bsfllp.com

                                                         Counsel for Plaintiff, OJ Commerce LLC




                                                  2
Case 0:18-cv-61185-UU Document 31 Entered on FLSD Docket 11/01/2018 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

 on November 1, 2018 with the Clerk of Court using CM/ECF which caused a copy to be served

 on all counsel of record.

                                                   s/ Velvel (Devin) Freedman
                                                   Velvel (Devin) Freedman




                                               3
